Citation Nr: 9902510	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia. 


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to April 
1986. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in October 1997 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been received to reopen a prior final rating decision 
which denied entitlement to service connection for 
schizophrenia.  

In his October 1998 substantive appeal, the veteran appears 
to set forth a claim of entitlement to service connection for 
a seizure disorder which he attributes to being severely 
beaten during service.  This matter is hereby referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  By rating decision in October 1986,  the RO denied a 
claim by the veteran for entitlement to service connection 
for schizophrenia; the veteran was notified of that 
determination and furnished notice of appellate rights and 
procedures in November 1986, but he did not file a notice of 
disagreement from the October 1986 determination. 

2.  Evidence received subsequent to the October 1986 rating 
decision is not by itself, or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veterans claim. 


CONCLUSIONS OF LAW

1.  The October 1986 rating decision which denied the 
veterans claim of entitlement to service connection for 
schizophrenia is final.  38 U.S.C.A. § 7105(c)(West 1991); 38 
C.F.R. § 20.1103 (1998).

2.  Evidence received since the October 1986 rating decision 
is not new and material, and the veterans claim of 
entitlement to service connection for schizophrenia has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in October 1986, the RO denied a claim by 
the veteran for entitlement to service connection for 
schizophrenia, finding that the veterans schizophrenia pre-
existed service and was not aggravated by service.  By letter 
dated in November 1986 with attachment, the veteran was 
notified of the determination and informed of his appellate 
rights and procedures.  However, he did not initiate an 
appeal with a timely notice of disagreement, and the October 
1986 rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  However, 38 U.S.C.A. § 5108 provides that [i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) provides that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
generally Hodge v. West, No. 97-7017 (Fed. Cir. Sept. 16, 
1998).

Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the October 1986 
rating decision, the last disposition in which the veterans 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

The evidence which was of record at the time of the October 
1986 RO rating decision which denied service connection for 
schizophrenia included service medical records, private 
medical records, and letters from a social worker.  Service 
medical records reflected that the veteran was noted to be 
psychiatrically normal at service entrance, several months 
later was diagnosed with schizophrenia.  A pre-service 
history obtained from private records of hospitalization 
included hospitalization in April 1974 and diagnosis of 
catatonic type  schizophrenia, and subsequent pre-service 
hospitalization in January 1978 with a diagnosis of 
schizoaffective type schizophrenia.  An in-service medical 
board report in February 1986 found that the veterans 
schizophrenia existed prior to service and was not aggravated 
by service.  The letters from the social worker reflect that, 
prior to service, the veteran was treated for schizophrenia 
beginning in 1974, was hospitalized in 1976 and 1978 for this 
disorder, and received other outpatient treatment for 
schizophrenia.  Based on this evidence, the RO concluded that 
the veterans schizophrenia preexisted service and was not 
aggravated during his service.

In April 1997, the veteran submitted an application to reopen 
his claim for service connection for schizophrenia.  
Pertinent evidence added to the record since the October 1986 
rating decision includes private treatment records from 
Mohammad Mian, M.D., reflecting treatment from July 1993 to 
March 1997, treatment records provided by Caritas Peace 
Center, reflecting treatment from April 1974 to May 1996, and 
a written submission by the veteran as a notice of 
disagreement.  These treatment records, however, only 
demonstrate that the veterans schizophrenia pre-existed 
service and continued after service.  The newly received 
evidence does not address the underlying question of whether 
the veterans pre-existing schizophrenia was aggravated by 
his military service.  

In his lay statement, the veteran contends that his pre-
existing schizophrenia was aggravated as the result of a 
mugging which included blows to the head.  With regard to 
this assertion, while the veteran may testify regarding 
symptomatology he experienced at any time, including prior to 
and during service, the veteran is not competent to testify 
that his schizophrenia was cured upon service entrance, or 
that it increased in severity during service beyond normal 
progression.  It is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
an opinion as to the relationship between a current 
disability and service.  As a result, the veterans lay 
opinion does not present a sufficient basis to establish the 
required nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veterans statements do not constitute competent 
medical evidence because there is no indication that he has 
the medical training, expertise, or diagnostic ability to 
competently state that his pre-existing schizophrenia was 
cured at service entrance or was aggravated by service.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  With regard to 
the veterans assertion that doctors told him that his 
schizophrenia had been cured prior to service entrance, 
the Court has held that such a veterans account, filtered 
as it [is] through a laymans sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

In sum, the Board is compelled to find that the newly 
received evidence is not material in that it does not 
tend to show that the veterans schizophrenia was aggravated 
by his period of military service.  The Board finds that the 
newly received evidence is not by itself, or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
